Title: To Thomas Jefferson from Duncan Forbes Robertson, 3 February 1822
From: Robertson, Duncan Forbes
To: Jefferson, Thomas

Honoured Sir,  Danville Ky,  Feb 3rd 1822Yours of the 11th of Dec I received; words are wanting to express my gratitude for your kindness, a remembrance of which shall descend with me to the grave, although, I assure you, that a simple lock of your hair, whitened by the frosts of 79 winters, would have been received with equal respect, and a degree of veneration. I addressed you from pure motives, your receiving it as such, has rendered me superlatively happy, and could I believe as you do, that thousands have acted from the same disinterested motives, that have ever characterized your life, gladly would I, but I fear true patriotism will be lost in the death of Mr Jefferson. I will trespass no longer on your patience, (not to have returned you thanks, would have made me uneasy) but merely observe, that in the humble capacity of an Abecedarian, I obtain a competency, which is the height of my ambition, and that to the list of friends in the West, I may add the names of Joshua Fry Esqr and F F Maury formerly of Albemarle. May your few remaining days be tranquil and happy, and when the messenger of Death shall receive his mandate to part a final period to your earthly existence, may you pass without fear the glorious vale, that separates tim from eternity, and be cheered with the welcome sound, of well done thou good and faithful servant.with emotions too great for utterance I subscribe myself your sincere admirerDuncan Forbes Robertson